I respectfully dissent.
In my opinion the evidence adduced showed that Wren was an employee of appellee, D. F. Jones Construction Company, and not an independent contractor.
The testimony, in which there was not the slightest conflict, established that: *Page 48 
(1) Wren was not hired to do any particular piece of work or to haul any specified amount of gravel. "Arrangement for definite quantity of work is held characteristic of independent contractorship, and lack of such definiteness tends to show that the worker is an employee, at least where payment is by the unit of work." 71 C.J. 470. Warner v. Fullerton-Powell Hardwood Lumber Co., 231 Mich. 238, 204 N.W. 107; Helmuth v. Industrial Accident Commission,59 Cal. App. 160, 210 P. 428.
(2) Under his employment agreement he could have quit work at any time and his employer could have discharged him at any time with or without cause. "The power of an employer to terminate the employment at any time is incompatible with the full control of the work that is usually enjoyed by an independent contractor." Bowen v. Gradison Construction Co.,236 Ky. 270, 32 S.W.2d 1014. "The power to discharge has been regarded as the test by which to determine whether the relation of master and servant exists. 1 Thompson on Negligence, 579." Messmer v. Bell  Coggeshall Co.,133 Ky. 19, 117 S.W. 346, 19 Ann. Cas. 1. "By virtue of its power to discharge, the company could, at any moment, direct the minutest detail and method of work. The fact, if a fact, that it did not do so is immaterial. It is the power of control, not the fact of control, that is the principal factor in distinguishing a servant from a contractor. Franklin Coal  Coke Co. v. Industrial Commission, 296 Ill. 329, 129 N.E. 811." Industrial Commission of Colorado v. Bonfils, 78 Colo. 306,241 P. 735. To the same effect are holdings in Frost v. Blue Ridge Timber Corporation, 158 Tenn. 18,11 S.W.2d 860; in re James Murray, 130 Me. 181,154 A. 352, 75 A.L.R. 720; Kelley's Dependents v. Hoosac Lumber Co., 95 Vt. 50, 113 A. 818; Barclay v. Pudget Sound Lumber Co., 48 Wash. 241, 93 P. 430, 16 L.R.A., N.S., 140; Nyback v. Champagne Lumber Co., 48 C.C.A. 632, 109 F. 732; Evans v. Dare Lumber Co., 174 N.C. 31,93 S.E. 430, 30 A.L.R. 1498.
(3) The employer controlled the methods of the work done by Wren. This is true because: *Page 49 
(a) The employer actually loaded Wren's truck at the gravel pit.
(b) The employer located the exact spot on the highway where Wren should unload the gravel.
(c) The employer furnished gasoline for Wren in the operation of the truck which hauled the gravel. While It is true that the employer collected the retail cost of this gasoline out of Wren's pay, yet it may well be Inferred that the employer would not furnish gasoline indiscriminately to haulers without knowing that the fuel was being used solely in hauling gravel for the employer; and this would indicate a measure of supervision by the employer, not only of the loading and unloading, but of the actual operation of Wren's truck.
So we have here a case where a man was hired, not to carry out any certain project or any definite part thereof, and where he was, at all times, under the control and Supervision of the employer, as to the methods of work — with the employer possessing further absolute control that necessarily inheres in the right of the employer to discharge him at any time.
The great weight of authority, as I find it, is to the effect that one working under the agreement and in the situation shown here as to Wren is an employee and not an independent contractor.
The cases cited below, all of which arose under Workmen's Compensation Acts identical with or similar to the Arkansas law, illustrate the trend of judicial decisions on this question.
A "rock contractor" was engaged under written contract to remove rock and other material (except coal) necessary to be removed in coal mining operations. He was to furnish all labor, material, tools and equipment necessary and was to be paid per cubic yard of excavation. The mine owner had the right to cancel the contract whenever the work was not satisfactory. It was held that this "rock contractor" was an employee, not an independent contractor. Kelley v. Delaware L.  W. R. Co., 270 Pa. 426, 113 A. 419. *Page 50 
In the case of Carr v. Krekeler, 94 Ind. App. 508,181 N.E. 526, the question was whether Krekeler, whose widow had filed claim for compensation, was the employee of Carr or an independent contractor. The evidence, as stated by the court, was to this effect: "The deceased was to be paid $1 per yard, and he was to furnish the truck, the driver, and to service the truck completely. There was no agreement that the deceased was to haul any certain or definite amount or quantity of stone; nor that he was to haul for any certain or definite length of time. His truck was one of several so employed by the appellants. It appears that he could quit at any time; could haul as many loads per day as he desired, and could be discharged, . . . at any time." The appellate court of Indiana held that Krekeler was an employee, not an independent contractor.
In the case of Armes v. Williams Bros., Inc.,17 La. App. 555, 136 So. 160, it was held that a farmer who furnished three teams and drivers (of which he was one) to assist in construction of pipe line was an employee and not an independent contractor.
The supreme court of Michigan, in the case of Tuttle v. Embury-Martin Lumber Co., 192 Mich. 385, 158 N.W. 875, Ann. Cas. 1918C, 664, held that Tuttle, who was employed to use his team in hauling logs at $2 per thousand, was an employee and not an independent contractor.
In the case of Van Simaeys v. Geo. R. Cook Co.,210 Mich. 540, 167 N.W. 925, it appeared that Van Simaeys was employed by the Cook Company to haul a quantity of dirt to make a fill. He was to furnish wagon and team and was to receive 65 cents to 75 cents for each load hauled by him. He was held to be a workman, not an independent contractor.
Scheel owned his truck and kept up the repairs thereon. He hauled regularly for the Three Rivers Glass Company, but was allowed to carry freight for other people in his truck. Under these facts Scheel was held to be an employee and not an independent contractor. *Page 51 
Southern Surety Company of New York v. Scheel (Tex.Civ.App.), 49 S.W.2d 937.
In the case of Powell v. Spencer Bros.,5 La. App. 218, it was shown that Powell was employed by Spencer Bros., who had a contract to gravel certain highways, to haul gravel. Powell furnished the truck and was paid at a certain rate per yard. In that case the court said: "We are of the opinion, however, that the plaintiff, having been employed to haul the gravel with a motor truck, and the defendants having instructed him as to the places of loading and unloading, shows that defendants did have control of the means and manner by which the work was to be accomplished, and that they did have control of the plaintiff during the time he was working and the right to discharge him; hence that plaintiff was an employee rather than an independent contractor and the mere fact that he furnished and maintained the truck does not after the situation."
Facts presented in the case of Alexander v. Latimer,5 La. App. 41, were practically identical with those in the case at bar. The court held in that case that the hauler was a laborer, saying: "Defendant under his contract with the parish necessarily retained control of the plaintiff as to the delivery of the gravel, . . . and we do not think it would have been possible for him to have had greater control had the plaintiff been employed by the day."
In the case of Beebe v. McKeithen Construction Co.,5 La. App. 179, the court thus stated the facts: "Plaintiff was employed by defendant to haul gravel for the construction of a public road. He owned and used his own truck. He was paid by the cubic yard for hauling the gravel. . . . He was not employed to haul any specific gravel nor was any quantity stipulated . . ." It was there held that plaintiff was a laborer and not an independent contractor.
In the case of James v. Hillier-Deutsch-Edwards,15 La. App. 71, 130 So. 257, it was held that one who was engaged to furnish, service and operate his truck, load *Page 52 
ties in the woods and haul them to the railroad right-of-way for 15 cents per tie was an employee and not an independent contractor.
The claimant in the case of Bucher v. American Fruit Growers' Company, 107 Pa. Super. 399,163 A. 33, who furnished and drove his own truck in hauling apples from the producer's farm to the railroad station for shipment, was held to be an employee within the meaning of the Workmen's Compensation Act.
In the case of Anderson v. Coca-Cola Bottling Co.,190 Minn. 125, 251 N.W. 3, involving a claim under the Workmen's Compensation Law of Minnesota, the supreme court of that state said: "Anderson was the owner of a Chevrolet truck, his sole business equipment. On June 29, 1931, he was engaged by relator the coca-cola Bottling Company to haul and deliver its bottled products by use of the truck at a compensation fixed at $1.25 per hour. The Coca-Cola beverage was transported in wooden cases each holding 24 bottles. The suggestion of relators that Anderson was an independent contractor and not an employee is not tenable. . . . His status could not be dignified to that of independent contractor."
The supreme judicial court of Maine, in Mitchell's Case, 130 Me. 516, 154 A. 184, held that Mitchell, killed accidentally while hauling gravel, was an employee and not an independent contractor, and sustained an award of compensation to his widow. The evidence showed that a contracting firm had employed Mitchell to haul gravel from a pit to a highway construction job. Mitchell had been engaged in the trucking business for several years, and under the agreement with the contractor he was to furnish his truck and to be paid on an hourly basis.
In the case of Root v. Shadbolt  Middleton,195 Iowa 1225, 193 N.W. 634, it appeared that Root, who was killed by a cave-in at a gravel pit, had been employed to haul gravel from the pit to a highway job. Root furnished his own team, which he drove. He was not employed by the contractors, but by another farmer in his neighborhood who had been employed to take charge of the hauling *Page 53 
operation. His widow's claim for compensation was resisted on the ground that he was an independent contractor. The supreme court of Iowa held that he was an employee and not an independent contractor.
It appeared in the case of Bristol  Gale Company v. Industrial Commission, 292 Ill. 16, 126 N.E. 599, involving a claim asserted by the administratrix of the estate of George Johnson for an award under the Workmen's Compensation Act for the death of Johnson, that Johnson had contracted to haul for Bristol  Gale Company. He furnished his own wagon and team and a driver when he did not drive himself. He fed and cared for his horses. For his work and that of his driver and for use of his wagon and team he was paid a stipulated sum. The claim was resisted on the ground that Johnson was an independent contractor. But the supreme court of Illinois held that he was an employee and sustained the award.
In the case of Standish v. Larsen-Merryweather Co.,124 Neb. 197, 245 N.W. 606, it was shown that Standish was employed by a contracting company to haul gravel used by it in surfacing a public highway — the gravel to be hauled from a pit to designated places on the highway. Standish was to furnish and Service his own truck and to be paid 70 cents for each load hauled. His claim for compensation was resisted on the ground that he was an independent contractor. It was held by the Nebraska Supreme Court that he was an employee, not an independent contractor.
The testimony in the case of Western Indemnity Co. v. Prater (Tex.Civ.App.), 213 S.W. 355, showed that Prater was employed by Athens Pottery Company to haul clay, Prater furnishing wagon and team and driver and receiving 36 cents per ton. It was held Prater was an employee and not an independent contractor.
The supreme court of Minnesota, in the case of Rouse v. Town of Bird Island, 169 Minn. 367, 211 N.W. 327, reversing an order of the State Industrial Commission, awarded compensation to the widow and children of *Page 54 
H. J. Rouse, a gravel hauler employed by the town of Bird Island. The sole defense to the claim was that Rouse was an independent contractor. The evidence showed that Rouse was employed to furnish his wagon and team and haul gravel at certain rates per wagon load. The court in that case said: "The fact that the men provided their own team, wagon and shovel is of no significance."
The majority of the court in their opinion say that if the commission had held that Wren was an employee and had made an award to his widow and orphan children the majority would have affirmed such a ruling. This means that in the opinion of the majority of this court the evidence adduced authorized a finding that Wren was not an independent contractor — and yet his widow and little children are denied compensation by us solely because the commission said Wren was an independent contractor.
The letter, as well as the spirit of the Workmen's Compensation Law, requires, whenever there is a doubt as to the propriety of a claim, that such doubt be resolved in favor of the workman or his dependent family.
"There should be accorded to the Workmen's Compensation Act a broad and liberal construction and doubtful cases should be resolved in favor of compensation." (Headnote 4) Elm Springs Canning Co. v. Sullins, 207 Ark. 257,180 S.W.2d 113. To the same effect, see, also, Hunter v. Summerville, 205 Ark. 463, 169 S.W.2d 579; Williams Manufacturing Co. v. Walker, 206 Ark. 392, 175 S.W.2d 380; Mack Coal Co. v. Hill, 204 Ark. 407, 162 S.W.2d 906; Bales v. Service Club No. 1, Camp Chaffee, 208 Ark. 692,187 S.W.2d 321; Sallee Bros. v. Thompson, 208 Ark. 727,187 S.W.2d 956; Harding Glass Co. v. Albertson,208 Ark. 866, 187 S.W.2d 961.
"In determining whether a workman is an employee or an independent contractor, the act is to be given a liberal construction in his favor, and any doubt is to be resolved in favor of his status as an employee, rather than as an independent contractor." 71 C.J. 449; Domer v. Castator, 82 Ind. App. 574, 146 N.E. 881. *Page 55 
As I view it, we are observing neither the letter nor the spirit of the rule in this case, because we are denying this widow and her children recovery in face of a finding by the majority in effect that the evidence would have justified such a recovery.
The purpose of this law was to distribute to some extent among all the citizens the tragic consequences of accidents that inevitably must come to many of those who do the hard and dangerous, but essentially necessary, work of the world. As the late Justice CARTER said in the case of Birchett v. Tuf-Nut Garment Manufacturing Company, 205 Ark. 483, 169 S.W.2d 574, "the theory behind the Workmen's Compensation Act is this: Every industry exposes those engaged in it to certain risks of being hurt, such risks arising out of the mere fact of being engaged in that industry. The policy behind the Act is the decision of the people that it is fairer to charge as an expense of the industry (to be paid by the ultimate consumer just as he pays for the raw materials used by the industry) a part of the losses arising from the risks, to which those engaged in that industry are exposed by reason of being so engaged, than it is to let such losses fall entirely upon the employee who gets hurt."
When the admitted facts in the case at bar are weighed in the light of the established rules prescribing the status of an independent contractor and that of employee, it seems to me that there can be no doubt that Wren was an employee. But, if there is a doubt about the matter — and the majority in effect hold that there is such a doubt, because they say the question might have been decided either way — that doubt, under our own declarations, ought to be settled in favor of the claimants.
This court has not hesitated, even where a jury has found that one party was the servant of another, to declare that the undisputed evidence showed that the relationship of independent contractor, and not that of servant, existed. A recent example of this is the case of Rice v. Sheppard, 205 Ark. 193, 168 S.W.2d 198, where we reversed a judgment in favor of Sheppard, based *Page 56 
on a jury's verdict for injuries caused by Smith, who was hauling certain lumber for Rice. The jury found in that case that Smith was Rice's servant, but we said that the undisputed testimony showed that Smith was an independent contractor. Another such case is that of Moore and Chicago Mill  Lumber Company v. Phillips,197 Ark. 131, 120 S.W.2d 722. Since we had the power and duty in those cases to upset a jury's finding that the relationship of master and servant existed, I submit that we have the same power and duty to overrule the erroneous legal inference drawn by the Workmen's Compensation Commission from the undisputed evidence in the case at bar.
I am authorized to say that Mr. Justice MILLWEE joins in this dissent.